Kirby, J., (after stating the facts). The statute of Missouri, relied upon in defense of the suit, Revised Statutes of 1909, § 7189, is as follows: “No dramshop keeper shall keep such shop at more than one place at the same time, nor shall the license of a dramshop keeper be assignable or transferable; and all sales made by Mm on credit are declared void, and of no effect, and the debt thereby attempted to be created shall mot be recoverable at law.”  (1-2) The sales were made at Poplar Bluff, Missouri, where the orders for the liquor were accepted and the shipments made, and under the laws of that State all sales made by a dramshop keeper on a credit are declared void and the debt attempted to be created by the sale not recoverable at law. The contract being void in the State where made is void everywhere, and the seller can not maintain an action for the balance claimed to be due in this State where the goods were finally received. 23 Cyc. 335-337; Howcott v. Kilbourn, 44 Ark. 213. It is not contended that the sales were not made in Missouri, but only that they were not sales on credit and that they were made in interstate commerce, which can not be regulated by a statute. Unquestionably the sales were made upon credit for a running account was kept, showing the transactions for about five years, liquors being charged to the deceased and the amounts paid by him credited thereon. If they had been sales for cash there• could have been no debt created, and if it was the intention of the liquor dealer to sell for cash, it could make no dififer;enee in the result, since the liquors were charged upon account and the payments therefor credited thereon. There is no question of attempted regulation of nor interference with interstate commerce in this case. The judgment is affirmed.